Citation Nr: 9919421	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-20 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
private hospitalization and surgery from September 24, 1996, 
to October 7, 1996.

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1935 to December 
1937 and from October 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Brecksville, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  Service connection is not in effect for any disability.

3.  The veteran received private hospital care and surgery 
from September 24, 1996, to October 7, 1996, at Aultman 
Hospital for colon cancer.

4.  Payment or reimbursement of the cost of the hospital care 
and surgery provided at Aultman Hospital from September 24, 
1996, to October 7, 1996, was not authorized.

5.  The unauthorized medical care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.  

6.  The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected disability, 
nor was he a participant in a rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private hospitalization and surgery from September 24, 1996, 
to October 7, 1996, have not been met.  38 U.S.C.A. §§ 1701, 
1703, 1710, 1728, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§  17.52, 17.53, 17.54, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is neither asserted nor shown that the inpatient hospital 
care and surgery provided the veteran at Aultman Hospital 
from September 24, 1996, to October 7, 1996, were authorized 
by VA.  Rather, it is asserted that the veteran had 
previously been treated by VA and that the care provided him 
at Aultman Hospital from September 24, 1996, to October 7, 
1996, was for an emergency and a VA facility was not feasibly 
available.  

At the time of the veteran's private hospital care and 
surgery from September 24, 1996, to October 7, 1996, service 
connection was not in effect for any disability. 

In order for the veteran to receive payment or reimbursement 
for expenses of hospital care and surgery not previously 
authorized, the care must have been for an adjudicated 
service-connected disability, a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, any disability 
where the veteran has a total disability permanent in nature 
resulting from a service-connected disability, or any illness 
or injury where the veteran is participating in a 
rehabilitation program under Chapter 31.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.

In this case, since there was no service-connected 
disability, there is no evidence of record that reflects that 
the veteran's private hospital care and surgery from 
September 24, 1996, to October 7, 1997, were for an 
adjudicated service-connected disability or for a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability.  
Further, there is no evidence that the veteran was 
participating in a Chapter 31 Rehabilitation Program.  
Therefore, the veteran does not meet the first criteria for 
reimbursement or payment of unauthorized medical expense 
under the provisions of 38 C.F.R. § 17.120.  Accordingly, it 
is irrelevant and unnecessary to determine whether a medical 
emergency existed or whether Federal facilities were feasibly 
available.  Since the evidence reflects that the veteran does 
not meet all of the criteria for payment or reimbursement of 
unauthorized medical expenses and since the evidence reflects 
that the private hospital care and surgery were not 
authorized, a preponderance of the evidence is against the 
claim for payment or reimbursement.  


ORDER

Reimbursement or payment for the cost of private 
hospitalization and surgery from September 24, 1996, to 
October 7, 1996, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

